DOWLING, J.
The plaintiff sued and obtained a judgment against the defendant for a breach of two contracts alleged to have been entered into between plaintiff and defendant. The contracts were introduced in evidence over the plaintiff’s objection. They'purport to have been signed by “Fred Kahn, Manager.” No evidence whatever was given upon the trial to show who Kahn was, or whether or not he ever acted as manager for the defendant. It was not even shown that he signed the alleged contracts, or that the signature thereto was in his handwriting; neither was there the slightest evidence of ratification of the contracts on the part of the defendant. All the correspondence admitted in evidence was signed by said Kahn as manager, and was upon letter heads containing the name of the defendant; but no testimony whatever was given showing or tending to show that such letter heads were used by any other person than Kahn. There is some testimony of a conversation between the president of the plaintiff and Kahn, but Kahn’s connection with or authority to act for the defendant is not shown.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.